  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,             )
et al., on behalf of                )
themselves, their                   )
patients, physicians,               )
clinic administrators,              )
and staff,                          )
                                    )
     Plaintiffs,                    )
                                    )         CIVIL ACTION NO.
     v.                             )           2:19cv365-MHT
                                    )                (WO)
STEVEN MARSHALL, in his             )
official capacity as                )
Alabama Attorney General,           )
                                    )
     Defendant.                     )

         ORDER GRANTING PLAINTIFFS’ MOTION TO FILE A
                    SUPPLEMENTAL COMPLAINT

    Plaintiffs Yashica Robinson, M.D., Alabama Women’s

Center, Reproductive Health Services, and West Alabama

Women’s    Center     have    moved      to   file   a   supplemental

complaint pursuant to Federal Rule of Civil Procedure

15(d).     Based upon consideration of the motion and the

representations       made     on       the   record     during   the

conference call today, the court finds that, on the

current     record,     the    proposed        supplementation     is
appropriate       because       it    is     based     on    a     “transaction,

occurrence, or event that happened after the date of

the    pleading       to   be    supplemented,”             Fed.    R.    Civ.     P.

15(d); has “some relation” to what is sought to be

supplemented,         Rowe v. U.S. Fid. & Guar. Co., 421 F.2d

937,    943    (4th    Cir.      1970);       would    not       prejudice        the

defendants;        and          would        promote         “the        efficient

administration        of   justice,”          U.S.    ex     rel.    Gadbois       v.

PharMerica Corp., 809 F.3d 1, 7 (1st Cir. 2015).                                  See

also 6A Wright & Miller, Fed. Prac. & Proc. Civ. § 1504

(3d ed.).

       However,       as   the        defendants        have        not     had    a

sufficient opportunity to respond to the motion, the

court will allow them to file objections to this order,

and     will      give     the        supplementation              motion     full

reconsideration upon receipt of the briefing.

                                        ***

       Accordingly,              it           is           ORDERED           that:




                                         2
    (1)   The    plaintiffs’        motion   for     leave    to    file    a

supplemental complaint (doc. no. 72) is granted.

    (2)   The        plaintiffs      shall   file     their        proposed

supplemental complaint, labelled as a “first amended

complaint,” by 5:00 p.m. (central standard time) today.

    (3)   The        defendants     may   file   objections        to    this

order by 5 p.m. (central standard time) on April 1,

2020.     The    plaintiffs       may     file   a   response       to    the

objections      by    5:00   p.m.    (central      standard    time)       on

April 3, 2020.

    DONE, this the 30th day of March, 2020.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
